Opinion filed February 27, 2014




                                        In The


        Eleventh Court of Appeals
                                      ___________

                                  No. 11-13-00315-CR
                                      ___________

                  RAYLON EUGENE SMITH, Appellant
                               V.
                   THE STATE OF TEXAS, Appellee

                     On Appeal from the 104th District Court
                             Taylor County, Texas
                         Trial Court Cause No. 18343B

                     MEMORANDUM OPINION
      Raylon Eugene Smith, Appellant, has filed a motion to dismiss his appeal.
In the motion, Appellant states that he “no longer desires to pursue an appeal.” He
requests that this case be dismissed. The motion is signed by both Appellant and
his counsel in accordance with TEX. R. APP. P. 42.2.
      The motion is granted, and the appeal is dismissed.


February 27, 2014                                           PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.